Citation Nr: 9910512	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a simple fracture of the left 
tibia and fibula.  

2.  Entitlement to service connection for residuals of a 
compound comminuted fracture with internal reduction and 
fixation of the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel 


INTRODUCTION

The veteran served on active duty from December 1972 until 
May 1976 when he received a general discharge under honorable 
conditions due to misconduct. 

This is an appeal from a December 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office, Chicago, 
Illinois, which granted service connection for residuals of a 
simple fracture of the left tibia and fibula and assigned a 
noncompensable evaluation for that condition and which denied 
entitlement to service connection for residuals of a compound 
fracture with internal reduction and fixation of the left 
tibia.  The case was initially before the Board of Veterans' 
Appeals (Board) in May 1997, when it was remanded for further 
action.  The case is again before the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  During service, in January 1975, the veteran sustained a 
simple fracture at the junction of the distal third and 
proximal two-thirds of the left tibia and fibula.  Service 
connection has been established for residuals of that 
fracture.  

3.  In July 1985, the veteran sustained a compound, 
comminuted fracture of the left distal tibia in an automobile 
accident; that fracture resulted in a significant residual 
disability.  

4.  There is no relationship between the residuals of the 
simple fracture of the left tibia and fibula for which 
service connection has been established and the residuals of 
the compound, comminuted fracture of the tibia sustained in 
July 1985.  

5.  The simple fracture of the left tibia and fibula for 
which service connection has been established has not 
resulted in any significant residual disability. 


CONCLUSIONS OF LAW

1.  Service connection is not in order for the residuals of a 
compound fracture with internal reduction and fixation of the 
left tibia because the condition was not incurred in or 
aggravated during service and is not proximately due to or 
the result of a service-connected disease or disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1998).  

2.  A compensable evaluation for residuals of a simple 
fracture of the left tibia and fibula is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, 
Code 5262 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  

I.  The claim for service connection for residuals of a 
compound comminuted fracture with internal reduction and 
fixation of the left tibia.

The veteran's service medical records reflect that on 
January 1, 1975 he was involved in an altercation in the 
barracks after which he fell down some steps, and suffered a 
closed (simple) fracture of the left tibia and fibula.  X-ray 
studies showed a transverse fracture of the junction of the 
distal third and proximal two-thirds of the tibial and fibula 
shafts.  A physical examination was normal except for a 
deformity in the mid-lower left leg.  His neurovascular 
function was entirely within normal limits.  A long-leg cast 
with a heel was applied and he was ambulating on January 4, 
1975.  X-rays obtained on January 7, 1975 showed the fracture 
to be in excellent position.  On January 16, a new 
weight-bearing cast was applied at which time he began 
walking with full weight bearing.  The position remained 
excellent.  He was given daily passes beginning 18 January 
and was discharged on January 20, 1975, to light duty.  

When the veteran was seen in February 1975, it was indicated 
that X-rays showed an excellent callus.  In April 1975 the 
cast was removed.  In June 1975 it was indicated that there 
was no pain.  There was a full range of motion of the ankle 
and knee.  He was returned to full duty.  In July 1975, he 
was seen with a complaint of soreness of the left leg and 
foot.  Physical examination showed a good range of motion.  
There was mild tenderness to palpation.  An impression was 
made of an old healing fracture.  When the veteran was 
examined for separation from service in May 1976 clinical 
evaluation of the lower extremities was reported to be 
normal.

The veteran submitted a claim for disability pension benefits 
in July 1990.  He was hospitalized by the VA in June 1990 for 
alcohol rehabilitation.  Conditions including alcohol 
dependence, a personality disorder and fracture of the right 
hand were diagnosed.  The veteran was also hospitalized by 
the VA from December 1989 to January 1990 for alcohol abuse.  
That summary noted that he had had hardware removal from the 
left tibia in November 1989.  By rating dated in August 1990 
the veteran's claim for a permanent and total rating for 
pension purposes was denied.  

In May 1994, the veteran submitted a claim for service 
connection for a left leg disability.  

The veteran was afforded a VA examination in November 1994.  
He had initially fractured the left tibia during service.  He 
reported that he had then fractured the left tibia again in 
1983.  That had been a compound fracture.  He had open 
reduction and internal fixation at that time.  The procedure 
had been a success but the plate became loose and in 
December 1989 it had been taken off.  Since that time he had 
had problems with pain and swelling and could not walk well.  
On examination, the veteran walked with a cane, supporting 
his left leg.  The diagnosis was status post residual of 
compound fracture of the distal left tibia with residual of 
open reduction and internal fixation.   

In March 1995, the veteran testified at a hearing on appeal 
at the regional office.  He indicated that he had been 
involved in accidents and had sustained injuries to his left 
leg.  He reported that he had constant pain just above his 
left ankle.  He reported that if he walked more than a block 
he began having pain.  

The regional office later received records from the Condell 
Memorial Hospital reflecting the veteran's treatment during 
July 1985.  He was admitted following a traffic accident.  
X-ray studies showed a comminuted fracture of the distal left 
tibia.  The x-rays also showed old fractures of the shafts of 
the tibia and fibula at about the junction of the middle and 
distal thirds which had healed in good alignment.  An open 
reduction and internal fixation of the comminuted displaced 
fracture was performed. 

The record reflects that the veteran was hospitalized by the 
VA on several occasions in 1996 and 1997, primarily for 
problems related to drug and alcohol abuse.  

The veteran was afforded a VA orthopedic examination in 
February 1998.  The claims file was made available to the 
examiner and was reviewed.  The veteran reported pain when 
walking more than 1 or 2 blocks, aching with weather changes, 
pain in the morning and infrequent night pain and pain with 
prolonged standing.  On examination there was crepitation of 
the left ankle joint and a tender anterior joint line.  There 
was no edema or warmth.  He had a slight antalgic gait due to 
pain in the ankle with weight bearing.  Range of motion of 
the knee was from 0 degrees to 140 degrees, and was 
pain-free.  Dorsiflexion of the left ankle was from 0 degrees 
to 20 degrees and plantar flexion from 0 degrees to 
45 degrees.  There was crepitation of the ankle but no 
laxity.  X-ray studies of the left ankle showed evidence of 
an old intra-articular fracture with joint incongruity with 
resultant degenerative joint disease.  The diagnosis was left 
ankle fracture with hardware removal with residual joint 
incongruity and post-traumatic arthritis. 

The examiner indicated that the post-traumatic arthritis was 
the veteran's main orthopedic disability and was a result of 
the second fracture in 1985 and/or the surgery undergone for 
the fracture.  He stated that the simple fracture or first 
fracture had no bearing or relationship to the second injury 
or the resultant disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The record discloses that during service, in January 1975, 
the veteran sustained a simple fracture of the left tibia and 
fibula.  Service connection has been granted for residuals of 
that fracture.  In July 1985 he was hospitalized and treated 
for a compound, comminuted fracture of the left tibia 
sustained in an automobile accident at that time.  However, 
the record reflects that the inservice fracture was at the 
juncture of the distal third and proximal two-thirds of the 
left tibia whereas the fracture in July 1985 involved the 
distal left tibia at the ankle level.  When the veteran was 
afforded the VA orthopedic examination in February 1998, the 
examiner expressed an opinion that there was no relationship 
between the first fracture or simple fracture of the left 
lower extremity and the second injury sustained in July 1985.  
A review of the record shows that that opinion is fully 
supported by the evidence.  The simple fracture in service 
did not require surgery.  It was simply casted and he was 
ambulatory in the cast after only a few days.  It healed with 
no reported residual impairment.  There is no evidence of any 
pertinent symptoms, complaints or medical treatment until 
after the later, much more complex, injury.  Accordingly, the 
Board can only conclude that there is no evidentiary basis 
which would warrant a grant of service connection for 
residuals of the compound comminuted fracture with internal 
reduction and fixation of the left tibia which he suffered 
after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.  

II.  The claim for an increased (compensable) evaluation for 
residuals of a simple fracture of the left tibia and fibula. 

The veteran's service medical records reflect that he 
sustained a simple fracture of the left tibia and fibula in 
January 1975.  He was hospitalized for a period of time and 
an ambulatory cast was applied.  He was released from the 
hospital on January 20, and the cast was removed in 
April 1975.  In June 1975, it was noted that he had a full 
range of motion of the extremity and when he was examined for 
separation from service in May 1976, clinical evaluation of 
the lower extremities was reported to be normal.  He never 
filed a claim for service connection for a fracture until 
after his post-service accident.  

The veteran was examined by the VA in November 1994 and 
various findings were recorded including darkish coloration 
of the distal tibia with the veteran unable to place weight 
on his left leg because of pain.  However, by that time, the 
veteran had sustained the fracture of the distal left tibia 
in the July 1985 automobile accident.  When the veteran was 
afforded the VA orthopedic examination in February 1998, the 
examiner reviewed the record and concluded that the inservice 
transverse fractures of the tibia and fibula had healed 
without leaving any residual disability.

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  38 C.F.R. § Part 4, Code 
5262. 

In every instance where the schedule does not provide a 
0 percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The veteran did sustain simple fractures of the left tibia 
and fibula during service for which service connection has 
been established.  However, after service, in July 1985, he 
sustained a compound, comminuted fracture of the distal left 
tibia in an automobile accident.  The evidence clearly and 
consistently indicates that the in-service fractures healed 
easily and completely with minimal treatment, leaving no 
residual impairment.  The medical evidence uniformly shows 
that the veteran's current symptoms including pain and 
difficulty walking are a result of the July 1985 fracture 
rather than the simple fracture sustained in service.  In 
fact, on the February 1998 VA orthopedic examination, the 
examiner indicated that such was the case.  He stated that 
the inservice fracture of the left tibia and fibula had 
healed without residuals and that no disability resulted from 
that injury.  In the absence of any residual disability 
attributable to the service connected disability, the Board 
is unable to conclude that a compensable evaluation is 
warranted for the service-connected residuals of the simple 
fracture of the left tibia and fibula.   

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding either of the matters on appeal.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for residuals of a compound 
fracture with internal reduction and fixation of the left 
tibia is not established.  Entitlement to an increased 
(compensable) disability evaluation for residuals of a simple 
fracture of the tibia and fibula is not established.  The 
appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

